Opinion filed March 18, 2021




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-21-00022-CV
                                    ___________

                CHRISTOPHER PERRICONE, Appellant
                                          V.
                  KATIE BETH PERRICONE, Appellee


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C49295


                     MEMORANDUM OPINION
      Appellant, Christopher Perricone, has filed in this court an unopposed motion
to dismiss this appeal. In the motion, Appellant states that the parties to this appeal
have resolved their dispute, and he asks that this appeal be dismissed. Appellant has
certified that counsel for Appellee does not oppose the motion. In accordance with
Appellant’s request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
      Appellant’s unopposed motion to dismiss is granted, and the appeal is
dismissed.


                                              PER CURIAM


March 18, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                     2